DETAILED ACTION

Currently pending claims are 1 – 33.

Response to Arguments
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
First, Applicant alleges that Applicants have not amended the claims, making a next action final would be improper and fundamentally unfair to Applicants as there was no Response to Arguments supplied with regard to the recycled claim elements of Seo (Remark: Page 20 / 3rd Para).  Examiner respectfully disagrees because Applicant substantially repeats / recycles similar arguments on the (same) claimed subject matters (i.e. w/o adding any claim languages) such as the cloud computing platform, cloud computing activity and permission usage map, which has already been addressed not only by the response to arguments of FINAL rejection submitted on 10/8/2021 (a copy of the response page 3 – 4 is attached below) but also addressed in-depth inside the body content of previously submitted (RCE) NON-FINAL (page 4 – 6) on 2/22/2022 – besides, Examiner respectfully notes the extent of efforts of understanding the teaching of the prior-arts should not be solely relied upon the Examiner and should be fairly and reasonably carried by the Applicant as well.
Seo teaches an electronic device can provide a requested function (service) in a cloud computing environment by processing the received result as it is or with additional elements (Seo: Para [0056] Line 17 – 20) and thus such a distributed network computing system constitutes a cloud computing platform; besides,
Seo teaches further teaches a list of different permissions (1, 2, 3, 4 & 5) associated with an application of the electronic device in the cloud computing environment can be configured by different activities (A, B & C) of the application (Seo: Para [0125] Line 4 – 7) and thus a plurlaity of cloud application activities of a cloud application in the cloud computing environment constitute a plurality of cloud entities, As such, Applicant's arguments are respectfully traversed.
In light of that, Seo teaches creating a permission usage map in a permission database with a fomat of a permission matrix that specifies permissions granted to each cloud entity (activity) for a particular application (e.g. permissions 1 – 5) and the permissions actually used by each cloud activity entity (see above) (e.g. only permission 3 – 5 are actually used by application entity C and permission 1, 2 & 5 are actually used by application entity B depending on the operating state of the application (see Seo: FIG. 8) – for example, some permissions are provisioned but may not be required (i.e. not actually used yet) during the normal operating state after installation (or downloading) (Seo: Figure 8 & 6, and Para [0147], Para [0125] – [0129] and Para [0146]) – this is also consistent with the disclosure of the instant specification (SPEC-PG.PUB: FIG. 4B & FIG. 4C).   

As per claim 1, Applicant alleges Martinez does not teach monitoring is performed by the gathering of logs from a cloud computing platform because gathering of items into a log is not the same as gathering logs (Remark: Page 11 / 4th Para).  Examiner respectfully disagrees because Martinez teaches the monitoring system can monitor events and aggregate data from a plurality of locations, not only the virtual machines (VMs) but also the cloud computing services, by receiving the information from individual monitor collectors to record the received monitor information (i.e. one type of logs as collected) so as to provide a holistic picture of the performance and status of the cloud computing system (Martinez: Col. 24 Line 6 – 17).
As per claim 1, Applicant further alleges there is no reson to modify the primary reference of Martinez by using the secondary reference Seo because Seo deals with a single local device (Remarks: Page 10 / 3rd Para).  Examiner respectfully disagrees with the following rationale:
(a) Based upon the Principles of Patent Law, according to MPEP §2145, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (See Keller, 642 F.2d at 425); and 
(b) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (i.e., generating a permission usage map to designate a mapping between granted permissons and used permissions to provide an effective access control mechanism in a cloud computing system). See Keller, 642 F.2d at 425 
(c) In light of that, the primary reference Martinez further teaches (besides the item listed above) that monitoring the activities on cloud computing devices based on respective security policies including resource access permision policy, resource utilization (usage) policy and etc. – i.e. resource permission and usage policies as a whole (Martinez: see above & Figure 10 / E-20, E-1012 & Col. 28 / Line 62 – 64 / Line 52 – 6, Col. 42 Line 1 – 7 / Line 29 – 31 and Col. 4 Line 42 – 49); and 
The secondary reference Seo teaches:
(c-1) provide the requested function or service via a cloud computing environment (Seo: Para [0056] Last sentence) – e.g. downloading applications and information relating to which permission the application is using from cloud services (e.g. a trusted or untrusted cloud application) (Seo: Para [0056] Last sentence, Para [0057] Last sentence and Para [0147]) and a database can store a permission level used for each activity of an application (Seo: Para [0125] Line 1 – 3), wherein each activity of a cloud application constitutes as one type of each cloud entity, as recited in the claim; and
(c-2) to control a permission of an application entity within a cloud computing environment for an electronic device that provides a requested function (service) by creating a permission usage map in a permission database, wherein the permission usage map is presented with a fomat of a permission matrix that specifies permissions granted to each cloud entity (activity) for a particular application while the permissions actually used are depending on the operating state of the application (Seo: Figure 8 & 6, Para [0125] – [0129], Para [0146] – [0147], Para [0056] / [0128] and Para [0125]) – As such, Examiner has articulated as a rationale the improvement of the primary reference Martinez providing a a permission usage map to designate a mapping between granted permissons and used permissions to provide an effective access control mechanism.  As such, Applicant's arguments are respectfully traversed.
Applicant repeatedly argues again and asserts that the entire concept of a cloud computing platform is missing from Seo because the disclosure of Seo is a single local single device to be used by a user (Remark: Page 12 / 5th Para & above) –  Examiner responds as follows. 
(a) the electronic device of the Seo’s disclosure (by Samsung Electronic Co.) is a smart phone (or mobile device) (Seo: Figure 4A / 4B), which is not an isolated local single device; and 
(b) (repeated from above) the electronic device of the Seo’s disclosure can provide the requested function or service via a cloud computing environment (Seo: Para [0056] Last sentence) – e.g. downloading applications and information relating to which permission the application is using from cloud services (e.g. a trusted or untrusted cloud application) (Seo: Para [0056] Last sentence, Para [0057] Last sentence and Para [0147]) and a database can store a permission level used for each activity of an application (Seo: Para [0125] Line 1 – 3), wherein each activity of a cloud application constitutes as one type of each cloud activity, as recited in the claim, and furthermore,
(c) (repeated from above) Martinez teaches monitoring the activities on cloud computing devices based on respective security policies including resource access permision policy, resource utilization (usage) policy and etc. – i.e. resource permission and usage policies as a whole (Martinez: see above & Figure 10 / E-20, E-1012 & Col. 28 / Line 62 – 64 / Line 52 – 6, Col. 42 Line 1 – 7 / Line 29 – 31 and Col. 4 Line 42 – 49) and the monitoring system can monitor events and aggregate data from a plurality of locations extended to various cloud computing services, by receiving the information from individual monitor collectors to record the received monitor information so as to provide a holistic picture of the performance and status of the cloud computing system (Martinez: Col. 24 Line 6 – 17).  As such, Applicant's arguments are respectfully traversed.
As per claim 1, Applicant further alleges Seo does not teach for each discovered hardening gap, computing a risk score designating a potential risk reduction achieved by addressing the hardening gap because (e.g.) Seo does not even teach computing a risk score, which does not appear in Seo based on a keyword search on the Seo’s disclosure (Remark: Page 18 / 5th Para).  Examiner respectfully disagrees because: 
(a) Seo teaches managing various permission policies (permission control schemes) of a cloud application by discovering and using a hardening gap to strengthen and improve the security so as to increase the risk protection level for potential risk reduction, as recited (Seo: Para [0130]) – by managing a difference between the permissions granted to the application and permissions to be used by its different activities (e.g.) based on the operating state of the cloud application entity, or the types of accessed resource such as sensitive personal data (user’s contacts) or hardware component (Seo: Figure 6 / E-660 & Para [0146] – [0147], Para [0129] / [0132] and Para [0125] – [0130]) and thereby, 
(b) accordingly, classifying a risk protection level (w.r.t. a plurality of risk protection levels) for potential risk reduction (Seo: Para [0130] Line 1 – 2) constitutes as one type of features of computing a risk score designating a potential risk reduction to meet the claim language. As such, Applicant's arguments are respectfully traversed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12, 14 – 30 & 32 – 33 are rejected under 35 U.S.C.103 as being unpatentable over Martinez et al. (U.S. Patent 9,069,599), in view of Seo et al. (U.S. Patent 2019/0065711).  


As per claim 1, 18 & 19, Martinez teaches a  method for hardening cloud security policies of a cloud computing platform, comprising: 
gathering cloud activity logs from at least the cloud computing platform, wherein the cloud computing platform includes a plurality of cloud entities (Martinez: Figure 10 / E-20, E-1012 & Col. 28 / Line 62 – 64 / Line 52 – 6, Col. 42 Line 1 – 7 / Line 29 – 31 and Col. 4 Line 42 – 49: (a) a plurality of cloud entities can be provisoned across (e.g.) a secure public cloud, a private cloud, a SaaS (Service as a Software) cloud service provider, and etc. from a cloud computing platform (FIG. 10), (b) monitoring the activities on the cloud computing platform based on respective security policies including cloud resource access permision policy, resource utilization (usage) policy and etc., i.e. cloud resource permission and usage policies as a whole and (c) the monitoring system can monitor events and aggregate data from a plurality of locations, not only the virtual machines (VMs) but also the cloud computing services, by receiving the information from individual monitor collectors to record the received monitor information (i.e. one type of logs as collected) so as to provide a holistic picture of the performance and status of the cloud computing system (Martinez: Col. 24 Line 6 – 17));   
gathering a plurality of cloud security policies provisioned to protect the cloud entities (Martinez: see above: configuring a plurality of security policies to monitor and protect the cloud entities of the cloud computing platform, wherein the  the security policies including cloud resource access permision policy, resource utilization (usage) policy (i.e. cloud resource permission and usage policies, and etc., i.e. cloud resource permission and usage policies as a whole).  
However, Martinez does not disclose expressly generating a permission usage map. 
Seo (& Martinez) teaches for each of the plurality of cloud security policies, generating a permission usage map, wherein the permission usage map represents the permissions granted to each cloud entity and the permissions used by each cloud entity (Martinez: see above) || (Seo: Figure 8 & 6, Para [0125] – [0129], Para [0146] – [0147], Para [0056] / [0128] and Para [0125]: effectively and securely controll a permission of an application entity within a cloud computing environment for an electronic device that provides a requested function (service) by creating a permission usage map in a permission database with a fomat of a permission matrix that specifies permissions granted to each cloud entity (activity) for a particular application (e.g. permissions 1 – 5) and the permissions actually used by each cloud activity entity (see above) (e.g. only permission 3 – 5 are actually used by application entity C and permission 1, 2 & 5 are actually used by application entity B depending on the operating state of the application (see Seo: FIG. 8) – for example, some permissions are provisioned but may not be required (i.e. not actually used yet) during the normal operating state after installation (or downloading) (Seo: Figure 8 & 6, Para [p0056] and Para [0147], Para [0125] – [0129] and Para [0146]) – this is also consistent with the disclosure of the instant specification (SPEC-PG.PUB: FIG. 4B & FIG. 4C)) and thus, Seo in summary teaches:
(a) Seo teaches an electronic device can provide a requested function (service) in a cloud computing environment (Seo: Para [0056] Last sentence) – e.g. downloading applications and information relating to which permission the application is using from cloud services (e.g. a trusted or untrusted cloud application) (Seo: Para [0056] Last sentence, Para [0057] Last sentence and Para [0147]), wherein the electronic device of the Seo’s disclosure (by Samsung Electronic Co.) is a smart phone (or mobile device) (Seo: Figure 4A / 4B), which is not an isolated local single device and thus by processing the received result as it is or with additional elements (Seo: Para [0056] Line 17 – 20) and thus such a distributed cloud computing system constitutes one type of cloud computing platforms and a database can store a permission level used for each activity of an application (Seo: Para [0125] Line 1 – 3), wherein each activity of a cloud application constitutes as one type of each cloud entity and besides,
(b) Seo teaches a list of different permissions (1, 2, 3, 4 & 5) associated with an application of the electronic device in a cloud computing environment can be configured by different activities (A, B & C) of the application (Seo: Para [0125] Line 4 – 7) and thus a plurlaity of cloud application activities of a cloud application in the cloud computing environment constitute a plurality of cloud entities; 
(c) Seo teaches collecting cloud activity records from a plurality of cloud application activities (i.e. a plurality of cloud entities (see above)) in a cloud computing system platform) (Seo: Para [0056] / [0128] and Para [0125] – [0130]); and
(d)  Seo teaches managing various permission policies (permission control schemes) of a cloud application by discovering and using a hardening gap to strengthen and improve the security so as to increase the risk protection level for potential risk reduction, as recited (Seo: Para [0130]) – by managing a difference between the permissions granted to the application and permissions to be used by its different activities (e.g.) based on the operating state of the cloud application entity, or the types of accessed resource such as sensitive personal data (user’s contacts) or hardware component (Seo: Figure 6 / E-660 & Para [0146] – [0147], Para [0129] / [0132] and Para [0125] – [0130]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of generating a permission usage map because Seo teaches to alternatively, effectively and securely control a permission of an application entity within a cloud computing environment for an electronic device that provides a requested function (service) by creating a permission usage map in a permission database, wherein the permission usage map is presented with a fomat of a permission matrix that specifies permissions granted to each cloud entity (activity) for a particular application while the permissions actually used are depending on the operating state of the application (see Seo: FIG. 8) within the Martinez’s system of monitoring the activities on the cloud computing platform based on respective security policies including cloud resource access permision policy, resource utilization (usage) policy and etc., i.e. cloud resource permission and usage policies as a whole (see above). 
analyzing the permission usage map to discover at least one hardening gap, wherein each hardening gap is at least a difference between permissions granted and permissions used by a cloud entity (Martinez: see above) || (Seo: see above & Figure 8 and Para [0125] – [0130]: analyzing a hardening gap of various differences to improve security (i.e. for risk reduction) between permissions granted to a cloud activity and permissions used by a cloud entity (see immediate above) depending on the operating state of the respective cloud application entity, or the types of accessed resource such as sensitive personal data (user’s contacts) or hardware component); 
for each discovered hardening gap, computing a risk score designating a potential risk reduction achieved by addressing the hardening gap (Martinez: see above) || (Seo: see above & Para [0127] – [0130], Para [0132] / [0118] and Para [0150]: (a) classifying a risk protection level (w.r.t. a plurality of risk protection levels) for potential risk reduction (Seo: Para [0130] Line 1 – 2) constitutes as one type of features of computing a risk score designating a potential risk reduction to meet the claim language and (b) addressing the hardening gap w.r.t. a dangerous permission by increasing the protection level (i.e. risk reduction) when restricting, for example, (i) reading user’s contacts information, (ii) accessing a camera in the backgroun state of the application to prevent from operating maliciously or (iii) sending a notification when a permission is used in the background state, which can be changed later with a user input to reduce the risk exposures (Seo: Para [0150])); 
generating at least one hardening recommendation for the at least one hardening gap and its respective computed risk score (Martinez: see above) || (Seo: see above & Para [0150] and Para [0134]: (e.g.) (a) providing a hardening recommendation to reduce the risk by sending a notification when a permission is used in the background state, which can be changed later with a user input (which could be first implemented as a defaut configuration / predefined rule) and (b) suggesting the device to restrict a combination with a particular dangerous permission in the backgroun state); and 
applying the at least one hardening recommendation to the respective cloud security policy, thereby hardening the cloud computing platform (Martinez: see above) || (Seo: see above).  

As per claim(s) 2 – 3, 10, 16 – 17 and 20 – 21, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 4 and 22, Martinez as modified teaches wherein each permission usage map is a matrix of combinations of permissions and cloud entities of the plurality of cloud entities, wherein each cell in the matrix designates usage of a permission by at least one of the respective cloud entities (Martinez: see above) || (Seo: Figure 8 & 6, Para [0125] – [0129] and Para [0146] – [0147]: creating a permission usage map in a permission database with a fomat of a permission matrix that specifies permissions granted to each cloud entity (activity) for a particular application (e.g. permissions 1 – 5) and the permissions actually used by each cloud activity entity (see above) (e.g. only permission 3 – 5 are actually used by application entity C and permission 1, 2 & 5 are actually used by application entity B depending on the operating state of the application (see Seo: FIG. 8) – for example, some permissions are provisioned but may not be required (i.e. not actually used yet) during the normal operating state after installation (or downloading) (Seo: Figure 8 & 6, and Para [0147], Para [0125] – [0129] and Para [0146]) – this is also consistent with the disclosure of the instant specification (SPEC-PG.PUB: FIG. 4B & FIG. 4C)).  

As per claim 5 and 23, Martinez as modified teaches wherein the permission usage map further maintains a traceback of information to the policy units that were involved in granting the permissions (Martinez: see above) || (Seo: see above & Figure 7 / 8: (e.g.) based on different application activity entities).  

As per claim 6 – 7 and 24 – 25, Martinez as modified teaches complementing (or as a part of an alternative means) the permission usage map with future usage permissions and risk information (Martinez: see above) || (Seo: see above & Figure 8 & Para [0134] Last sentence and Para [0126]: an application is granted with (e.g.) a 1st and a 2nd permissions – however, the 2nd permission is a future usage permission, which is a permission that has been granted to a cloud entity but has not been used yet when considering the risk factor to combine the usages together between the 1st permission and the 2nd permission that would be dangerous to increase the risk level – this is also consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0091] / [0092]: alternatively (or complememtarily) including a future usage permission together with a risk information).  

As per claim 8 and 26, Martinez as modified teaches learning permission usage patterns of cloud entities of different cloud environments, wherein the usage patterns are utilized to derive the future usage permissions (Martinez: see above) || (Seo: see above and Para [0057] Last sentence, Para [0147] and Para [0056]: analyzing permission usage patterns of cloud entities such as installation of an application may present permissions allowed by a user used in a background state; but, it may not be required (i.e. not used yet after the installation state) including downloading applications from other cloud services (servers) – this constitutes a future usage permission because (e.g.) some permissions are provisioned but may not be required (i.e. not actually used yet) during the normal operating state after installation (or downloading) (Seo: para [0147]) – this is also consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0004]).  


As per claim 9 and 27, Martinez as modified teaches deriving, from the complemented permission usage map, at least one of a risk metric and an exposure metric, wherein the risk metric and the exposure metric indicate a hardening level of the cloud security policy (Martinez: see above) || (Seo: see above & Figure 8 and Para [0127] – [0130]: (a) various protection levels, as taught by Seo, corresponding to various applicable hardening levels of the cloud security policy (Seo: Para [0127]) and (b) the matrix of the permission usage map (FIG. 8), by itself, represents a combination of an exposure metric and a risk metric when considering the usage (exposure) of permissions associated potential risk factors).  

As per claim 10 and 28, Martinez as modified teaches iterating through policy units defined in the cloud security policy;Page 23 of 29RADW P1422 for each policy unit, extracting a permission usage map scoped at the policy unit; and discovering hardening gaps in each scoped permission usage map (Martinez: see above) || (Seo: see above & Para [0127] – [0130], Para [0132] / [0118] and Para [0150]: for each of different security control schemes (policies), addressing the hardening gap w.r.t. a dangerous permission by increasing the protection level (i.e. risk reduction) when restricting, for example, (i) the security control scheme w.r.t. reading user’s contacts information (sensitive personal data resource)  , as well as (ii) the security control scheme w.r.t. accessing a camera (hardware component resource)  in the backgroun state of the application to prevent from operating maliciously or alternatively, a permission control scheme (policy) to (iii) send a notification when a permission is used in the background state, which can be changed later with a user input to reduce the risk exposures (Seo: Para [0150])).  

As per claim 11 – 12 and 29 – 30, Martinez as modified teaches applying a set of predefined rules, wherein each rule maps each type of a discovered hardening gap to at least one hardening recommendation (Martinez: see above) || (Seo: see above & Para [0134] and Para [0150]: (e.g.) (a) suggesting the device to restrict a combination with a particular dangerous permission in the backgroun state or (b) providing a defaut configuration / predefined rule (as a recommendation) to send a notification when a permission is used in the background state, which can be changed later with a user input).  

As per claim 14 and 32, Martinez as modified teaches associating each hardening recommendation with a value and cost, wherein the value of a hardening recommendation is an expected reduction in risk achieved by the hardening recommendation, and the cost hardening recommendation factors at least a complexity of implementing the hardening recommendation (Martinez: see above) || (Seo: see above & Para [0132]: (e.g) to allow accessing camera only in the foreground state and prevent the access in the beckground state – this can reduce the risk level, however, it’s compensated with an implementation cost to allow freely access a camera function of the application).  

As per claim 15 and 33, Martinez as modified teaches producing candidate hardening recommendations for the discovered hardening gaps; associating each hardening recommendation with score, wherein the score is based on a value and cost associated with the respective hardening recommendation; and selecting a hardening recommendation based on the respective score (Martinez: see above) || (Seo: see above & Para [0127] – [0130], Para [0132] / [0118] and Para [0150]: (a) different protection level corresponding to various levels of risk reduction in accordance with different risk score designating a potential risk reduction and (b) addressing the hardening gap w.r.t. a dangerous permission by increasing the protection level (i.e. risk reduction) when restricting, for example, (i) reading user’s contacts information, (ii) accessing a camera in the backgroun state of the application to prevent from operating maliciously or (iii) a hardening recommendation to reduce the risk by sending a notification when a permission is used in the background state, which can be changed later with a user input to reduce the risk exposures (Seo: Para [0150])).  
Claims 13 and 31 are rejected under 35 U.S.C.103 as being unpatentable over Martinez et al. (U.S. Patent 9,069,599), Seo et al. (U.S. Patent 2019/0065711), and in view of Matsuda et al. (U.S. Patent 2006/0005228).  

As per claim 13 and 31, translating the at least one hardening recommendation into a script of policy change instructions supported by a respective cloud entity of the plurality of cloud entities (Martinez | Seo: see aove) || (Matsuda: Para [0005]: translating a security criteria (i.e. security improvement recommentation) from a 1st format of natural language description into a 2nd format of device-specific language of a script in one-to-one correspondence).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of translating a security hardening recommendation into a script of policy change instructions because Matsuda teaches to alternatively, effectively and securely translating a security criteria (i.e. security improvement recommentation) from a 1st format of natural language description into a 2nd format of device-specific language of a script in one-to-one correspondence (see above) within the Martinez’s system of providing a security enhancement by monitoring the activities on the cloud computing platform based on respective security policies including cloud resource access permision policy, resource utilization (usage) policy and etc., i.e. cloud resource permission and usage policies as a whole (see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2288 – 2022
---------------------------------------------------